Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
A thorough search was conducted including non-patent literature and no prior art taken individually or in any combination, teach, inter alia, the combination of elements as recited in the independent claims 1, 13 and 19. The claims contain allowable subject matter present in parent application 15501449, filed 02/03/2017  and now U.S. Patent 11,082,511.   
Allowable Subject Matter
Claims 1-23 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are Engstrom (20090150314), Abramson (20160216130) and Tomita (20160180839). As per the independent claims 1, 13 and 19 the prior art of record Engstrom discloses: 
A system comprising:
a telematics device associated with a vehicle having one or more sensors arranged therein (par 16, 17);
a server computer, comprising hardware including a processor and memory, the server computer configured to (par 34);
receive, from the one or more sensors and via the telematics device, traveling data for a trip of the user (par 16, 17, 34, 52);
determine whether the user is traveling within a city or on a highway based on analysis of the traveling data for the trip of the user (Fig. 1, 2, 8, 9, par 18);
transmit the notification to the mobile device associated with the user (par 51-54).
The combination of Engstrom, Abramson and Tomita does not teach: 
a mobile device associated with a user traveling in the vehicle, the mobile device comprising an interactive graphical user interface (GUI) with the user and the mobile device and presented on a display of the mobile device; 
in response to the determination, generate a notification to transmit to the user based on whether the user is traveling within a city or on a highway; and
present on the interactive GUI the notification on whether the user is traveling within a city or on a highway .
These uniquely distinct features render claims 1-23 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621